WENTWORTH, Judge.
In addition to evidentiary issues in which we find no merit, the appellant employer/carrier urges two other errors in an order reinstating temporary disability compensation and finding claimant “is in need of further medical care . . . including . . . psychiatric care.” We affirm.
The contentions are that the deputy erred (1) in awarding temporary total disability from a date earlier than that stated in the claim, and (2) in ordering employer/carrier “to provide psychiatric care for the claimant” because “there was no claim ... for psychiatric care.” These arguments have no substance in view of the claimant’s express position stated by pretrial stipulation, i.e., that he “has not yet reached MMI.” (e.s.) In the context of all facts within employer/carrier’s knowledge, claimant’s stated position adequately placed in issue the reclassification of two months’ permanent benefits paid before the date claimed for resumption of temporary total disability. The order entered, providing credit, simply accomplished that objective without any apparent prejudice to eniployer/carrier’s defense.
With respect to medical benefits the decretal portion of the order does no more than recite the statutory obligation to furnish claimant such benefits “as the nature of his injury and the process of his recovery may require.” Both the proviso “including but not limited to psychiatric care” and the preceding finding of need appear to be adequately predicated on the evidence submitted and the claim for further medical care implicit in the stated claim that MMI was “not yet reached.”
AFFIRMED.
ERVIN and SHIVERS, JJ., concur.